DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US publication 2019/0187505 A1), hereinafter referred to as Shen505.

Regarding claim 1, Shen505 teaches a low-latency thin film transistor (fig. 3 and related text), comprising a gate (5, [0024], fig. 3), an active layer (6, [0024]) disposed on a side of the gate (fig. 3), and a source (2, [0024]) and a drain (1, [0024]) disposed above the gate (fig. 3), wherein the source and the drain are respectively connected to 
Regarding claim 1, Shen505 teaches a low-latency thin film transistor (fig. 4 and related text), comprising a gate (5’, [0024], fig. 4), an active layer (6’, [0024]) disposed on a side of the gate (fig. 4), and a source (1’, [0024], source and drain of a transistor is interchangeable) and a drain (2’, [0024]) disposed above the gate (fig. 4), wherein the source and the drain are respectively connected to the active layer ([0030-0033], fig. 4); wherein in a direction perpendicular to the active layer, at least part of an orthographic projection of the drain is located outside an orthographic projection of the gate (fig. 4).

Regarding claim 2, Shen505 teaches wherein an orthographic projection of an end of the drain away from the source in the direction perpendicular to the active layer is located outside the orthographic projection of the gate in the direction perpendicular to the active layer (fig. 3 or fig. 4).
Regarding claim 3, Shen505 teaches wherein the drain is a U-shaped structure (2’, fig. 4), the drain comprises a connection portion (portion joining 21’ and 22’), and a first side and a second side respectively extending from both ends of the connection portion, the source (1’) is disposed between the first side and the second side, and at least part of an orthographic projection of the connection portion in the direction perpendicular to the active layer is located outside the orthographic projection of the gate in the direction perpendicular to the active layer (fig. 4).
Regarding claim 4, Shen505 teaches wherein the active layer covers a region between the source and the first side; and the active layer covers a region between the source and the second side (fig. 4).
Regarding claim 5, Shen505 teaches wherein the source extends close to the connection portion (fig. 4).
Regarding claim 6, Shen505 teaches wherein the low-latency thin film transistor comprises a gate insulating layer disposed on the gate, and the active layer is disposed on the gate insulating layer ([0030-0033], fig. 3).
Regarding claim 8, Shen505 teaches an array substrate, comprising the low-latency thin film transistor as claimed in claim 1, wherein the array substrate comprises a base substrate and a plurality of pixel units distributed in an array on the base substrate (display unit will have a plurality of pixel units and each pixel unit will have a plurality of sub-pixels with a plurality of thin film transistors, ABSTRACT), each pixel unit at least comprises a main pixel electrode (pixel unit electrode), a sub-pixel electrode (electrode of a sub-pixel), a first thin film transistor electrically connected to the main pixel electrode, and a second thin film transistor electrically connected to the sub-pixel electrode; wherein the first thin film transistor or/and the second thin film transistor are the low-latency thin film transistors (each pixel unit will have a plurality of thin film transistors and are electrically connected).
Regarding claim 9, Shen505 teaches wherein an orthographic projection of an end of the drain away from the source in the direction perpendicular to the active layer is located outside the orthographic projection of the gate in the direction perpendicular to the active layer (fig. 3 or fig. 4).
Regarding claim 10, Shen505 teaches wherein the drain is a U-shaped structure (2’, fig. 4), the drain comprises a connection portion (portion joining 21’ and 22’), and a first side and a second side respectively extending from both ends of the connection portion, the source (1’) is disposed between the first side and the second side, and at least part of an orthographic projection of the connection portion in the direction perpendicular to the active layer is located outside the orthographic projection of the gate in the direction perpendicular to the active layer (fig. 4).
Regarding claim 11, Shen505 teaches wherein the active layer covers a region between the source and the first side; and the active layer covers a region between the source and the second side (fig. 4).
Regarding claim 12, Shen505 teaches wherein the source extends close to the connection portion (fig. 4).
Regarding claim 13, Shen505 teaches wherein the low-latency thin film transistor comprises a gate insulating layer disposed on the gate, and the active layer is disposed on the gate insulating layer ([0030-0033], fig. 3).
Regarding claim 15, Shen505 teaches wherein the array substrate comprises a third thin film transistor connected to the second thin film transistor, and the third thin film transistor is the low-latency thin film transistor (display unit will have a plurality of pixel units and each pixel unit will have a plurality of sub-pixels with a plurality of thin film transistors and are electrically connected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen505, as applied to claim 1 above, and further in view of Xue et al. (US publication 2019/0131318 A1), hereinafter referred to as Xue318.

Regarding claim 7, Shen505 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Shen505 also teaches wherein the low-latency thin film transistor comprises a gate insulating layer disposed on the active layer, wherein the gate is disposed on the gate insulating layer ([0030-0033], fig. 3).
Shen505 does not explicitly teach and an interlayer insulating layer disposed on the gate insulating layer and covering the gate, wherein the source and the drain are respectively electrically connected to the active layer through the interlayer insulating layer.
Xue318 teaches an interlayer insulating layer (109, [0054]) disposed on the gate insulating layer (113, [0055]) and covering the gate, wherein the source and the drain (1021 and 1022, [0056]) are respectively electrically connected to the active layer through the interlayer insulating layer (fig. 2b).

 “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding claim 14, Shen505 discloses all the limitations of claim 8 as discussed above on which this claim depends.
Shen505 also teaches wherein the low-latency thin film transistor comprises a gate insulating layer disposed on the active layer, wherein the gate is disposed on the gate insulating layer ([0030-0033], fig. 3).
Shen505 does not explicitly teach and an interlayer insulating layer disposed on the gate insulating layer and covering the gate, wherein the source and the drain are respectively electrically connected to the active layer through the interlayer insulating layer.
Xue318 teaches an interlayer insulating layer (109, [0054]) disposed on the gate insulating layer (113, [0055]) and covering the gate, wherein the source and the drain (1021 and 1022, [0056]) are respectively electrically connected to the active layer through the interlayer insulating layer (fig. 2b).

 “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen505, as applied to claim 8 above, and further in view of No et al. (US publication 2017/0108723 A1), hereinafter referred to as No723.

Regarding claim 16, Shen505 discloses all the limitations of claim 8 as discussed above on which this claim depends.
Shen505 does not explicitly teach a display panel, wherein the display panel comprises a color film substrate and the array substrate as claimed in claim 8, and a liquid crystal layer is disposed between the color film substrate and the array substrate.
No723 teaches a display panel, wherein the display panel comprises a color film substrate (302, ([0030 and 0097], fig. 2) and the array substrate (301, [0097]) as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shen505 with that of No723 so that a display panel, wherein the display panel comprises a color film substrate and the array substrate as claimed in claim 8, and a liquid crystal layer is disposed between the color film substrate and the array substrate for making a liquid crystal display with improved quality.
Regarding claim 17, Shen505 teaches wherein the array substrate comprises a third thin film transistor connected to the second thin film transistor, and the third thin film transistor is the low-latency thin film transistor (display unit will have a plurality of pixel units and each pixel unit will have a plurality of sub-pixels with a plurality of thin film transistors and are electrically connected).
Regarding claim 18, Shen505 teaches wherein an orthographic projection of an end of the drain away from the source in the direction perpendicular to the active layer is located outside the orthographic projection of the gate in the direction perpendicular to the active layer (fig. 3 or fig. 4).
Regarding claim 19, Shen505 teaches wherein the drain is a U-shaped structure (2’, fig. 4), the drain comprises a connection portion (portion joining 21’ and 22’), and a first side and a second side respectively extending from both ends of the connection portion, the source (1’) is disposed between the first side and the second side, and at least part of an orthographic projection of the connection portion in the 
Regarding claim 20, Shen505 teaches wherein the active layer covers a region between the source and the first side; and the active layer covers a region between the source and the second side (fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828